Continuation of 3. NOTE:
Claim 1 has been amended to recite "the apparatus being configured for capturing body posture, body alignment, a marker provided on the body, and/or body movement of the person including an orientation of a trunk, of a leg, and/or of an arm of the person" and "wherein the apparatus is further configured to capture, as a measurement variable, at least a body posture of the person and/or a movement into such body posture in which the trunk of the person is leaning forward while the head of the person is in an upright position" which has not been previously considered or searched along with the other features of claim 1. However, the Examiner acknowledges that the amended claim appears to overcome the prior art rejection of record. 
Claim 9 has been amended to recite "wherein the method further comprises capturing, as a measurement variable, at least a body posture of the person and/or a movement into such body posture in which the trunk of the person is leaning forward while the head of the person is in an upright position" which has not been previously considered or searched along with the other features of claim 9. However, the Examiner acknowledges that the amended claim appears to overcome the prior art rejection of record.
Continuation for REQUEST FOR RECONSIDERATION/OTHER 12. The request for reconsideration has been considered but does NOT place the application in condition for allowance because:
	The Applicant’s arguments in favor of allowability rely upon the claim amendments which have not been previously considered or searched or entered. 

With regards to claim 1, the Applicant asserts that “Tarnutzer does not disclose measuring a roll tilt angle of a head-longitudinal axis relative to the trunk-longitudinal axis in relation to the determination of an SVV’”. The Examiner respectfully disagrees. Tarnutzer discloses in Paragraph 1 of Experimental setup on Page 935 that “On average, the head-longitudinal axis was roll tilted relative to the trunk-longitudinal axis by -28°”, which indicates that the average of the plurality of roll tilt measurements was -28°. The disclosure that the head and trunk of a person is fixed while measuring the SVV does not negate the fact that the roll tilt of the head-longitudinal axis relative to the trunk-longitudinal axis was indeed measured. 
With regards to claim 1, the Applicant asserts that there is “no clear basis in Tarnutzer which would ‘motivate the skilled person to provide a more complete analysis of the SVV in relation to the bodily angles”. The Examiner respectfully disagrees. Tarnutzer discloses on Page 935, in Paragraph 5 of Introduction, that the relationship between the head and trunk roll in the constant position is used in order to investigate the main reference frame of the graviceptive sensors involved and the putative prior added by the CNS. Such a disclosure in Tarnutzer indicates that investigation of the relationship between the head and trunk roll provides a more complete analysis of the SVV.  
With regards to claim 1, the Applicant asserts that “Bang does not teach a device with a display being configured to display orientation and/or movement of one or more body regions during determination of the subjective visual vertical”. The Examiner respectfully disagrees. The recited claim does not indicate or designate a time period during which the determination of the SVV takes place, and Pogade does not disparage the use of stored measurement information and a later graphical representation as taught by Bang during the determination of SVV. As such, it would have been obvious for one of ordinary skill in the art to have modified Pogade in view of Bang in order to communicate body information to the patient or practitioner for review. 
With regards to claims 3 and 5, the Applicant asserts that because four different documents are used, “the reasoning by the Examiner is clearly a retrospective or hindsight view…”. The Examiner respectfully disagrees. In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991). 
With regards to claim 6, the Applicant asserts that “a person having ordinary skill in the art would not consider the rehabilitation system of Shimoda, as its subject matter is far out of scope from SVV measurement technologies”. The Examiner respectfully disagrees. To the extent that Shimoda contains subject matter which is in the field of endeavor of monitoring motion, including the motion of a head worn display (Paragraph [0041] of Shimoda) and Pogade is in the same field of endeavor (Paragraph [0063] of Pogade discloses the inclination sensor 18 of the mask 10), it would have been obvious for one of ordinary skill in the art to have looked towards Shimoda. 
With regards to claim 11, the Applicant asserts that “Pogade does not disclose that the defined body posture is displayed or checked using the monitoring unit”. The Examiner respectfully disagrees. Cited paragraph [0054] discloses the confirmation signal that the vertical alignment of the image, which is indicative of a defined body posture, is sent to the evaluation. The recitation of “checking” the defined body posture does not preclude the interpretation that the confirmation signal is a “check” for the defined body posture at which the image is vertically aligned. 
With regards to claim 12, the Applicant asserts that “the body posture in the experiments disclosed by Tarnutzer is always the same”. The Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., relative position and orientation between at least two different parts of the body) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The six different roll positions of Tarnutzer are indeed different body postures relative to the earth-vertical axis.
With regards to claim 13, the Applicant asserts that there is no written line or paragraph or figure in Pogade or Tarnutzer that would disclose that the orientation of individual body regions relative to another is determined or has any importance of the measurement of subjective visual vertical. The Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the determination of the orientation of individual body regions relative to another in relation to the measurement of subjective visual vertical) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Instead, the claim merely recites “during measurement” which does not specify that the determination of the relative orientation between the head and the trunk is determined during measurement of the SVV. Therefore, the determination of the roll tilt of the head-longitudinal axis relative to the trunk-longitudinal axis of Tarnutzer is indeed a determination of an orientation between head and trunk during measurement of such a parameter. 
With regards to claim 14, the Applicant asserts that neither Pogade nor Bang disclose displaying the captured body posture or characteristic parameter thereof. The Examiner respectfully disagrees. Pogade discloses a further display outside the mask (Fig. 5). Bang further discloses a graphically presenting postural and rotation information as a computer generated avatar (Paragraph [0066]), wherein the postural and rotation information is a characteristic parameter of the captured body posture.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.C.K./Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791